         Case 3:20-cv-00516-VAB Document 140 Filed 01/12/21 Page 1 of 2




                          *t0UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 OLIVER LUCK,                                       :   CASE NO. 3:20-cv-00516-VAB
                                                    :
                       Plaintiff,                   :
 v.                                                 :
                                                    :
 VINCENT K. MCMAHON and ALPHA                       :
 ENTERTAINMENT LLC,                                 :
                                                    :
                       Defendants.                  :   JANUARY 12, 2021

      DEFENDANT VINCENT MCMAHON’S MEMORANDUM IN OPPOSITION TO
       PLAINTIFF’S AMENDED APPLICATION FOR PREJUDGMENT REMEDY

       Defendant Vincent K. McMahon (“McMahon”) hereby incorporates by reference into this

Memorandum in Opposition to Plaintiff’s Oliver Luck’s (“Luck”) Amended Application for

Prejudgment Remedy (ECF No. 115) the arguments set forth in (i) McMahon’s Memorandum in

Opposition to Luck’s Application for Prejudgment Remedy (ECF No. 50), (ii) McMahon’s

Surreply Brief in Opposition to Luck’s Application for Prejudgment Remedy (ECF No. 72), (iii)

McMahon’s Supplemental Memorandum in Opposition to Luck’s Application for Prejudgment

Remedy (ECF No. 76), and (iv) Defendant and Counterclaimant Alpha Entertainment LLC’s

(“Alpha”) Memorandum in Support of its Application for Prejudgment Remedy (ECF No. 128),

including that Luck’s application should be denied because (i) Luck has not established probable

cause that a judgment will be rendered in his favor, (ii) issuance of a prejudgment remedy against

McMahon is unjustified because he has the clear ability to pay any possible judgment that could

be rendered, (iii) issuance of a prejudgment remedy against McMahon under the circumstances of

this case would violate his constitutional rights to due process, and (iv) Alpha has established

probable cause that a judgment will be entered in its favor on its counterclaims against Luck.

Accordingly, the Court should deny Luck’s Amended Application for a Prejudgment Remedy.
         Case 3:20-cv-00516-VAB Document 140 Filed 01/12/21 Page 2 of 2




                                                      DEFENDANT VINCENT K. MCMAHON,

                                                      By: /s/ Jerry S. McDevitt
                                                      Jerry S. McDevitt
                                                      Curtis B. Krasik
                                                      K&L GATES LLP
                                                      K&L Gates Center
                                                      210 Sixth Avenue
                                                      Pittsburgh, PA 15222
                                                      Phone: (412) 355-6500
                                                      Fax: (412) 355-6501
                                                      Email: jerry.mcdevitt@klgates.com
                                                      Email: curtis.krasik@klgates.com

                                                      Jeffrey P. Mueller (ct27870)
                                                      DAY PITNEY LLP
                                                      242 Trumbull Street
                                                      Hartford, CT 06103
                                                      Phone: (860) 275-0100
                                                      Fax: (860) 275-0343
                                                      Email: jmueller@daypitney.com


                                CERTIFICATE OF SERVICE

        I hereby certify that, on January 12, 2021, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                   /s/ Jeffrey P. Mueller
                                                  Jeffrey P. Mueller (ct27870)




                                                -2-
